DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/14/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.






Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1,3,  4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Riman et al. (US 2011/0008460) and Lin et al. (US 2009/0270527) and further in view of Andrews et al. (WO 2010/092001).
Riman et al. (US 2011/0008460) (hereinafter Riman et al.) teaches a bone matrix composition (paragraphs 33-36) which may take the form of a putty, whether shear force is applied or not, (paragraph 33) contains bone powder (paragraph 61), monetite, and brushite (paragraph 25). Riman et al. does not disclose all these ingredients together in a single embodiment, however their combination would have been prima facie obvious to one of ordinary skill in the art before the filing date of the invention because Riman et a. explicitly suggests using these ingredients together.
With regard to instant claim 4, Riman et al. discloses demineralized bone powder (paragraph 61). Riman et al. discloses bone morphogenic proteins (paragraph 47). The addition of additives is an optional step as Riman et al. disclose another optional step includes introducing one or more additives selected (para 0044). Thus, additives are optimal and not required and Riman et al. encompasses compositions that do not contain them. The Examiner is interpreting that having brushite and monetite would lend to this property and the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). It is recognized the monetite and brushite are not derived from naturally occurring sources however these are the same minerals. Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F. ... A chemical composition and 
Brushite and monetinite are disclosed  and the product in which they are made (derived from bone) is given little patentable weight to a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The product is disclsoed by the combination of the prior art burshite and monetite
  Riman et al. does not teach that its putty has a decreasing viscosity with increased application of shear force. 
Lin et al. (US 2009/0270527) teaches an “acrylic resin-based paste cement” (i.e., a putty) (paragraph 121) which is “shear thinning” (i.e., its viscosity decreases upon application of a shear force). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to impart this shear thinning property onto a bone matrix putty. One would have been motivated to do so because of the advantage of increased injectability stated in paragraph 124 of Lin et al. 
  Riman et al. and Lin et al. have been discussed supra. While Riman et al. discloses monetite and brushite, it does not disclose the relative amount of instant claim 2. Andrews et al. (WO 2010/092001) (hereinafter Andrews et al.) teach in the claims (1-6)  a bone matrix composition that contains a range of relative amounts of brushite and prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use these relative amounts of brushite and monetite in the putty of Riman et al. One would have been motivated to do so because of the disclosure of Andrews et al., which states in the first paragraph of its summary of the invention “bioactive calcium compounds [brushite]… modulate the degradation time of the resulting material.” With regards to claim 3, monetite and brushite are disclosed as calcium-containing compounds and so if they are present in the disclosed amounts, the composition will necessarily have a volume percent of calcium within the instantly claimed range.
 

5.	Claims 1, 7 and 8  are rejected under 35 U.S.C. 103(a) as being unpatentable over Riman et al. (US 2011/0008460),  Lin et al. (US 2009/0270527) and Andrews et al. (WO 2010/092001). as applied to claims 1, 3, 4, 6 and 7 above, and further in view of Benedict et al. (U.S. Patent 8,497,236).           Riman et al. and Lin et al. have been discussed supra. While Riman et al. discloses bone morphogenic proteins, it does not disclose the specific proteins of instant claim 8. Benedict et al. (U.S. Patent 8,497,236) (hereinafter Benedict et al.) discloses in claim 11 that these specific bone morphogenic proteins may be used in a bone putty material. It would have been prima facie obvious to one of ordinary skill in .


6.	Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Riman et al. (US 2011/0008460), Lin et al. (US 2009/0270527) and  Andrews et al. (WO 2010/092001) as applied to claims 1,3, 4, 6 and 7 above, and further in view of Malinin et al. “Particulate Bone Allograft Incorporation in Regeneration of Osseous Defects; Importance of Particle Sizes”.
 	Riman et al. and Lin et al. have been discussed supra. While Riman et al. discloses a bone powder it does not disclose the instantly claimed particle size.  Malinin et al. “Particulate Bone Allograft Incorporation in Regeneration of Osseous Defects; Importance of Particle Sizes” (hereinafter Malinin et al.) discloses a bone graft material with particles. It discloses a range of particle sizes in its abstract that overlaps with the instantly claimed range (abstract). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select the range of particles as claimed.  One of ordinary skill in the art would have been motivated to select this range before the filing date of the invention because Malinin et al. teaches in its abstract that such a size range allows for more rapid healing of the bone.



DOUBLE PATENTING
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10251976.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to bone matrix compositions that contain brushite and monetite. The differences are that the ‘976 patent recites a composition consisting of whereas the instant claims are “additive-fee” however, the composition of the ‘976 patent is considered additive-free since it consists of only the ingredients claimed which do no encompass additives. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that the claimed material is a physical admixture and thus the MPEP guidance for biomolecule is inapplicable. Applicants state that the specification discloses that the elongated needle morphology of the  monetite and brushite is 
Thus, in view of the remarks, the Examiner is interpreting that having brushite and monetite would lend to this property and the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Unless the fact that the brushite and monetite derived from bone leads to properties not present in naturally occurring brushite and monetite such as the needle like crystals. It is recognized the monetite and brushite are not derived from naturally occurring sources however these are the same minerals and products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F. ... A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
	Applicants argue that Andrews does not teach ratios of brushite to monetite and does not teach bone-sourced brushite/and.or monetite. 
	In response, the Examiner respectfully submits that brushite and monetinite are disclosed  and the product in which they are made (derived from bone) is given little patentable weight to a product claim. “Even though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The product is disclosed by the combination of the prior art burshite and monetite. With regards to the ratio, Andrews discloses in claim 1-6 combination of brushite and moetite that overlap the ratio as the instant claims recite a ratio that encompasses 2.2:1 burshite to monetite and the monetite can be from 20-95 % (e.g. 30) and the burhsite anywhere from 0-60% which overlaps as 30/60 would read on twice as much brushite as instantly claimed. The amounts provide for ratios that would overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Applicants indicate a terminal disclaimer has been filed however  there is no terminal disclaimer on the record as being filed and approved. The double patenting rejection will be withdrawn upon the filing and approval of a Terminal Disclaimer.

CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615